DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/19/2019 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 04/21/2020 is entered.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-19 of U.S. Patent Application 15094750, now Patent 10542885. Although the claims at issue are not identical, they are not patentably distinct from each other because would be obvious to one ordinary skill in the art as stated in the claimed limitations of the instant application since all limitations are being included in claims of Patent No. 10542885.

The following is an example for comparing claims from the instant application and claims from the parent application now U.S. Patent and are being underlined.

Claims from instant Application 16720508
Claims from Paten No. 10542885
A portable, ocular imaging system, comprising: (a) an image acquisition unit comprising: (i) a first set of optical elements positioned at a proximal section of the unit, said first set of optical elements including a first polarizer; and (ii) a second set of optical elements spaced distally relative to the first set of optical elements and aligned along an optical axis defining an imaging path; (iii) wherein said first polarizer is positioned in the imaging path; (b) an illumination unit comprising: (i) a light source configured to emit light along an illumination path to illuminate a target disposed along the optical axis of the second set of optical wherein the second polarizer is positioned in the illumination path and wherein the second polarizer is crossways to the first polarizer; (c) an imaging unit, comprising: (i) a camera sensor optically coupled to the first set of optical elements of the image acquisition unit along the optical axis; (ii) a computer processor coupled to the camera sensor; and (iii) programming residing in a non-transitory computer readable medium, wherein the programming is executable by the computer processor and configured to capture illuminated images of the target from the camera sensor; and (iv) a computer readable memory for storing captured images of the target.
(first) and a relay lens positioned at a proximal section of the image acquisition device; and an ophthalmic lens spaced distally relative to the polarizer and relay lens and aligned along an optical axis; (b) an illumination device comprising at least one light source oriented to direct a light beam to illuminate an eye of a subject along the optical axis of the image acquisition device, a collector lens configured to collect light from the light source and focus it on the plane of a polarizer (second), and a condenser lens 

Claim 1.
Claims 1+2+4+12.
Claim 11.
Claim 3.
Claim 2.
Claim 5. 

Claim 4.

Claim 5.
Claim 7.
Claim 6.
Claim 8.
Claim 7.
Claim 9.
Claim 8.
Claim 10.
Claim 10.
Claim 11.
Claim 9.
Claim 13.
Claim 12.
Claim 14.
Claim 13.
Claim 15.
Claim 14.
Claim 16.
Claim 15.
Claim 17.
Claim 16.
Claim 18.
Claim 17.
Claim 19.
Claim 18.
Claim 20.
Claim 19.


As can be seen above, besides the wording, the only differences between the present claim 1 and the co-pending claim is (iii) wherein the second polarizer is positioned in the illumination path and wherein the second polarizer is crossways to the first polarizer.
However, in a related field of endeavor, Goldfain (US PUB 20050110949) teaches reducing unwanted received light, glare can be reduced by disposing linear polarizers in the imaging and illumination paths in a crossed configuration (see para. [0053] and [0065], Figure 2B).


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-8, 11-12, 17-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain et al. (US PUB 2005/0110949; herein after “Goldfain”, in related embodiments).

    PNG
    media_image1.png
    661
    786
    media_image1.png
    Greyscale

	
Regarding claim 1, Goldfain teaches a portable, ocular imaging system (i.e., an eye viewing device 10/a digital documenting ophthalmoscope 700 (e.g., ocular imaging system) can be easily portable, handheld unit suitable for use in the office or in the field, para. [0103], FIGS. 1A, 2B, 6D and 7A-7B), comprising: (a) an image acquisition unit (FIGS. 2A-2C) comprising: (i) a first set of optical elements positioned at a proximal section of the unit, said first set of optical elements including a first polarizer (e.g., linear polarizer 202 of the imaging system, FIG. 2C); and (ii) a second set of optical elements spaced distally relative to the first set of optical elements and aligned along an optical axis (30) defining an imaging path (as shown in FIG. 2B above and FIG. 1B); (iii) wherein said first polarizer is positioned in the imaging path (as shown in FIGS. 2B, 2C above and FIG. 1B); (b) an illumination unit comprising: (i) a light source (102) configured to emit light along an illumination path to illuminate a target (eye) disposed along the optical axis of the second set of optical elements (para. [0055], as shown in FIG. 2B above); and (ii) a second polarizer (112) (para. [0060], FIG. 2B); (iii) wherein the second polarizer is positioned in the illumination path and wherein the second polarizer is crossways to the first polarizer (para. [0053] and [0065], FIG. 2B); (c) an imaging unit (fundus (or retinal) cameras, (para. [0103], FIGS. 7A and 7B), comprising: (i) a camera sensor (CCD image sensor 52, FOG. 4) optically coupled to the first set of optical elements of the image acquisition unit along the optical axis (para. [0076]); (ii) a computer processor (54) coupled to the camera sensor (para. [0076] and [0088], FIG. 6D); and (iii) programming residing in a non-transitory computer readable medium (i.e., Processor system 54 may be programmed to electronically generate a mirror image of the image formed at image sensor 52, para. [0088], FIG. 6D), wherein the programming is executable by the computer processor and configured to capture illuminated images of the target from the camera sensor (i.e., a processor system in communication with sensor 52, can be configured to capture image signals (an image of the eye 770 of the patient) generated by sensor 52, para. [0076] and [0109]); and (iv) a computer readable memory for storing captured images of the target (i.e., a machine-readable memory is provided with the computer interface controller and power supply 751 for purposes of holding data extracted from the imager 742, para. [0109], FIGS. 7A and 7B).

Regarding claim 2, Goldfain as set for forth in claim 1 further teaches the first set of optical elements of the acquisition unit further comprises a relay lens (724); and wherein the second set of optical elements comprises an ophthalmic lens (objective lenses 722) (para. [0106], FIGS. 7A-7B).

Regarding claim 3, Goldfain as set for forth in claim 1 further teaches said image acquisition unit further comprising a filter selected from the group of filters consisting of a glass filter, a bandpass filter, a longpass filter, and a shortpass filter (apertured glass 108 may further comprise light filtering material (a glass filter), para. [0058], FIG. 2B, an IR filter 743, para. [0108], FIGS. 7A-7B).

Regarding claim 4, Goldfain as set for forth in claim 1 further teaches said illumination unit further comprises: a collector lens configured to collect light from the light source and focus it on the plane of the second polarizer; and a condenser lens (i.e., FIG. 2B, the illumination system includes condenser lens 20, which as described previously collects light from filament 102 (as a collector lens), para. [0059]) configured to concentrate light from the second polarizer onto a beam splitter (80) disposed between the first set of optical elements (28) and the second set of optical elements (i.e., a beam splitter 80 for splitting the retinal image and generating a pair of retinal image focal planes, , a first, eyepiece focal plane 28, and a second retinal image focal plane 29 at which image sensor 52 is disposed, para. [0088], FIG. 6D); wherein polarized light from the light source is divided by the beam splitter and transmitted out through the second set of optical elements to illuminate the target (i.e., As should be clear from the above description, some systems, such as beamsplitter systems, provide a first fraction of illumination to one receiver (such as the eyepiece) and another fraction of the illumination to a second receiver (such as an imager) at substantially contemporaneous and overlapping periods of time, para. [0093]).

Regarding claim 7, Goldfain as set for forth in claim 1 further teaches said illumination unit further comprises a power supply circuit coupled to the light source and controlled by the programming of the imaging unit; and wherein actuation and duration of the light source is controlled by the programming (para. [0090], FIG. 6I).

Regarding claim 8, Goldfain as set for forth in claim 1 further teaches the light source comprises one or more light emitting diodes (LED) (para. [0123]).

Regarding claim 11, Goldfain as set for forth in claim 1 further teaches said illumination unit further comprises a wireless receiver configured to receive wireless control commands from the imaging unit computer processor programming (i.e., the communication link including cable 56 can be replaced with a combination of communication link components which comprises a wireless transmitter-receiver combination, para. [0085], FIG. 6A; computer interface (processor) controller and power supply 751 is also in electrical communication with a trigger controller 752, and in communication by wireless connection, para. [0109], FIGS. 7A-7B).

Regarding claim 12, Goldfain as set for forth in claim 1 further teaches a communications unit with at least one transmitter and receiver for transmitting captured and processed images and receiving data from a remote source through wired or wireless transmissions  (i.e., the communication link including cable 56 can be replaced with a combination of communication link components which comprises a wireless transmitter-receiver combination, para. [0085], FIG. 6A; computer interface (processor) controller and power supply 751 is also in electrical communication with a trigger controller 752, and in communication by wireless connection, para. [0109], FIGS. 7A-7B).

Regarding claim 17, Goldfain as set for forth in claim 1 further teaches one or more light emitting diodes that are positioned off axis at a position in the optical path that provides a fixation point for the subject being photographed to fixate on to allow specific regions of the retina to be imaged (i.e., an external fixation target, such as a target on a LED display presented to an eye 770 of a patient (allow specific regions of the retina), may be provided at an optimal gazing angle for corneal glare control, para. [0117]).

Regarding claim 18, Goldfain as set for forth in claim 1 further teaches said system is configured to direct an annulus of light at or near the eye pupil (a defocused light source, FIG. 4); wherein the annulus is focused sufficiently to penetrate the cornea, anterior compartment, and lens while in focus, but defocused by the time it gets to the retina so that the illumination is uniform (i.e., the eye viewing device of FIGS. 3A-3C having a defocused light source is described with reference to FIG. 4…objective lens 16 does not form part of the optical illumination system. Instead, illumination light rays which converge at a cornea 15 and diverge toward a retina 19 are formed by disposing condenser lens 20 in relationship with light source mirror 14 such that light rays reflected from the mirror converge after being reflected. para. [0076]).

Regarding claim 21, Goldfain as set for forth in claim 1 further teaches said programming is configured to control one or more of actuation timing, intensity, duration and wavelength of the illumination unit (i.e., using multiple lamps or LED arrays and changing the number of operating units or their intensity, use of an electro-optic shutter to control the amount of illumination (via programming) impinging on the eye, para. [0123]).

Regarding claim 22, Goldfain as set for forth in claim 1 further teaches said programming is configured to control one or more of focusing, aligning, pre-viewing and final acquisition of the image (i.e., the apparatus can include a SLR mechanism (controller) with dual mirror/window function for real-time observation of a patient's eye 770 by the imager and corneal glare/alignment assessment through a feedback loop from the imager to the live view observed by the instrument operator, para. [0120]).

Regarding claim 23, Goldfain as set for forth in claim 1 further teaches said programming is configured to show a preview of an image of the target to a user (i.e., the illumination module 710 provides illumination for both the true color live view (preview) of the eye of the patient (target) by the operator of the instrument, as well as the illumination for the digital imaging operation of the instrument, para. [0104], FIG. 7A); and wherein the user can evaluate and change location, illumination and focus of the system before a final image is acquired (i.e., the ophthalmoscope can additionally comprise a feedback loop between the imager and the live view provided to the operator to inform the operator (user can evaluate) features as alignment and glare via LED indicators, para. [0122]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 9-10, 13-16, 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain et al. (US PUB 2005/0110949; herein after “Goldfain”, in related embodiments) in view of Yates et al. (US PUB 2012/0229617 with all related embodiments; herein after “Yates”).	
Goldfain and Yates disclose a portable digital ophthalmoscope. Therefore, they are analogous art.
Regarding claim 5, Goldfain teaches said illumination unit further comprises a diffuser interposed between the collector lens and the second polarizer (i.e., diffractive lenses, binary gratings, phase filters, holographic optical elements (HOE) etc. para. [0077]).

	However, in a related field of endeavor Yates teaches illumination device (12-9) further comprises a diffuser (17) interposed between the collector lens and the polarizer (41) (para. [0064] as shown at least in FIG. 5A). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that a diffuser may be interposed between the collector lens and the polarizer as taught by Yates, for the purpose of increasing uniformity of the light.

Regarding claim 6, Goldfain fails to teach said illumination unit further comprises a mask interposed between the second polarizer and the condenser lens.
However, in a related field of endeavor Yates teaches illumination device (12-9) further comprises a mask (10) interposed between the polarizer (41) and the condenser lens (9) (para. [0067], as shown at least in FIG. 5A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that illumination device having a mask interposed between the polarizer and the condenser lens as taught by Yates, for the purpose of increasing uniformity of the light.

Regarding claim 9, Goldfain fails to teach the light source comprises: one or more light emitting diodes (LED) that emit light in the far red region (650 nm-750 nm); and one or more white light emitting diodes (LED); wherein the far red LED is 
However, in a related field of endeavor Yates teaches the light source of the illumination device comprises: one or more light emitting diodes (LED) emitting light in the far red region (650 nm-750 nm) (i.e., the infrared LED has a wavelength of about 750 nm); and one or more white light emitting diodes (LED) (i.e., visible LEDs should be of the warm white type); wherein the far red LED is configured to provide "preview" illumination (i.e., previewing, and composing the image); wherein the far red LED is configured to set the focus of the system (i.e., focusing a bundled donut of light); and wherein the far red LED is configured for intensity to be increased to set the exposure to the same level as the white LED (i.e., infrared and/or visible wavelength high power LEDs and circuitry to switch on and off and power the LEDs, paragraph [0025] and to provide even higher intensity light necessary to image the fundus under conditions of cross-polarization, see paragraphs [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that an infrared LED with a wavelength of about 750 nm (far red), visible LEDs should be of the warm white type  (white LED), and infrared and/or visible wavelength high power LEDs and circuitry to switch on and off and power the LEDs,  as taught by Yates, for the purpose of increasing uniformity of the light and glare reduction.

Regarding claim 10, Goldfain fails to teach the light source comprises at least one LED that emits light in a wavelength that will excite a fluorescent dye selected from the group of the blue region 450 nm-500 nm, the violet region 400 nm-450 nm, and the ultraviolet (UV) region 200 nm-400 nm.
However, in a related field of endeavor Yates teaches the light source of the illumination device comprises at least one LED that emits light in a wavelength that will excite a fluorescent dye selected from the group of the blue region 450 nm-500 nm, the violet region 400 nm-450 nm, and the ultraviolet (UV) region 200 nm-400 nm (i.e., the visible light source [13] may comprise a white, red, green, or blue LED or a combination thereof. The blue LED provides a wavelength capable of exciting fluorescein dye for fluorescein angiography, see paragraphs [0115]; ultraviolet spectral content, paragraph [0119] and blue 400 nm- 500 nm is in visible spectrum about 400 nm-700 nm, paragraph [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that the visible light source may comprise a white, red, green, or blue LED or a combination thereof and the blue LED provides a wavelength capable of exciting fluorescein dye for fluorescein angiography, and ultraviolet spectral content, and blue 400 nm- 500 nm is in visible spectrum about 400 nm-700 nm as taught by Yates, for the purpose of increasing intensity and uniformity of the light.

Regarding claim 13, Goldfain teaches the second set of optical elements comprises an objective lens (722) (para. [0106], FIGS. 7A-7B).

However, in a related field of endeavor Yates teaches an objective lens (35) having a diopter selected from the group consisting of a diopter 1, a diopter > 5, a diopter 10, a diopter 15, a diopter > 30; and a diopter 50 (i.e., a front lens 35 which can either be detachable or integrated to the consumer digital camera, the ability to perform auto-focus and macro-focus (e.g., variable diopters), see paragraph [0062], [0036], FIG. 5A & 8; the auto-focus macro capability of existing consumer cameras is adapted to photograph the retina over an extended diopter range, see Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that a front lens has the ability to perform auto-focus and macro-focus (e.g., variable diopters) as taught by Yates, for the purpose of having the auto-focus macro capability of existing consumer cameras is adapted to photograph the retina over an extended diopter range.

Regarding claim 14, Goldfain fails to teach the light source comprises: one or more light emitting diodes (LED) that emit white light, light in the infrared region, or light in the far red region; and wherein captured IR, far red, and color images are overlaid and compared by the programming to identify any features that are visible in one illumination wavelength that may not be detected in the other illumination wavelengths thereby providing for multi-spectral imaging.
(i.e., the infrared LED has a wavelength of about 750 nm); and one or more white light emitting diodes (LED) (i.e., visible LEDs should be of the warm white type); wherein the far red LED is configured to provide "preview" illumination (i.e., previewing, and composing the image); wherein the far red LED is configured to set the focus of the system (i.e., focusing a bundled donut of light); and wherein the far red LED is configured for intensity to be increased to set the exposure to the same level as the white LED (i.e., infrared and/or visible wavelength high power LEDs and circuitry to switch on and off and power the LEDs, paragraph [0025] and to provide even higher intensity light necessary to image the fundus under conditions of cross-polarization, see paragraphs [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that an infrared LED with a wavelength of about 750 nm (far red), visible LEDs should be of the warm white type  (white LED), and infrared and/or visible wavelength high power LEDs and circuitry to switch on and off and power the LEDs,  as taught by Yates, for the purpose of increasing uniformity of the intensity of light.

Regarding claim 15, Goldfain fails to teach the light source comprises one or more light emitting diodes (LED) with emissions>700 nm that are outside the scotopic and photopic response region of the eye that decrease pupillary constriction of the eye 
However, in a related field of endeavor Yates teaches the composing light source 13 may be provided by either visible-light LEDs in the infrared LEDs in the non-mydriatic case (non-dilated)…the LED may have a wavelength between about 700 nm and about 1200 nm, see paragraphs [0066]; the pupil of the eye is not constricting because the eye is not sensitive to infrared wavelengths in the non-mydriatic case (para. [0072]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that the composing light source may be provided by either visible-light LEDs in the infrared LEDs in the non-mydriatic case (non-dilated)…the LED may have a wavelength between about 700 nm and about 1200 nm (emissions >700 nm) as taught by Yates, for the purpose of increasing uniformity of the intensity of light.

Regarding claim 16, Goldfain fails to teach the light source comprises at least one blue LED with 400 nm to 500 nm peak emissions to image based on the autofluorescence of the retina.
However, in a related field of endeavor Yates teaches the blue LED provides a wavelength capable of exciting fluorescein dye for fluorescein angiography (para. [0115]); and 
the light reflected from the retina contains primarily green and red spectral components, while the back light reflected from the front objective lens contains spectral (para. [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that blue 400 nm to 500 nm is in visible spectrum as taught by Yates, for the purpose of increasing the intensity of light.

Regarding claim 19, Goldfain teaches said programming further comprises a feedback loop between the imaging unit and the illumination unit to alter image characteristics by modifying the intensity of the light source (i.e., the illumination module 710 provides light having controlled intensity (feedback loop) and spectral characteristics, para. [0104], FIG. 7A; the use of a feedback loop from the imager and the live-view, para. [0127]; also see [0123]).
Goldfain teaches all limitations except for explicit teaching of a feedback loop between the imaging unit and the illumination unit to alter image characteristics by modifying the intensity of the light source.
However, in a related field of endeavor Yates teaches infrared and/or visible wavelength high power LEDs and circuitry to switch on and off and power the LEDs (para. [0025]), and to provide even higher intensity light necessary to image the fundus under conditions of cross-polarization (para. [0066] and [0076], FIG. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that LEDs to provide even higher intensity light necessary to image the fundus under 

Regarding claim 20, Goldfain teaches said programming further comprises a feedback loop between the imaging unit and the illumination unit to determine regions of the retina that are being imaged so that regional images can be compiled to show the entire field of the retina as one image (i.e., the use of a feedback loop from the imager and the live-view; and the use of digital image processing for removal of glare based on sets of images recorded at different polarization vectors for different options for corneal (retinal) glare control and field of view (FOV), para. [0127]).
Goldfain teaches all limitations except for explicit teaching of a feedback loop to determine regions of the retina that are being imaged so that regional images can be compiled to show the entire field of the retina as one image.
However, in a related field of endeavor Yates teaches an infrared light source that the image sensor of the consumer camera device is sensitive to for focusing the retinal image of the eye (para. [0019] and [0056], FIG. 12); in a related but separate embodiment, multiple recorded images of the retina from the consumer camera device can be used…the recorded images are then combined by the software algorithm (para. [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that LEDs to provide proper intensity for focusing of the retinal images and to show the 

Regarding claim 24, Goldfain in view of Yates further teaches the beam splitter comprises a polarized beam splitter (i.e., a linear polarizer 112 can be interpreted as a beam-splitting polarizer, para. [0060], FIG. 2B of Goldfain).

Regarding claim 25, Goldfain fails to teach said programming is configured to transform a real inverted image of the target into an image that appears upright to a user viewing the image.
However, in a related field of endeavor Yates teaches image processing module being configured to store a mirror image of the image from said image sensor of said consumer camera device to correct the inverted orientation of said image from said image sensor of said consumer camera device (claim 51 of Yates).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfain such that image processing module to convert images from the inverted orientation to upright orientation as taught by Yates, for the purpose of normal viewing of an image by the user/ovserver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 21, 2022